Citation Nr: 1337901	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right fifth toe disorder, to include keratosis, corn, and foot pain. 

2. Entitlement to service connection for a left fifth toe disorder, to include keratosis, corn, and foot pain.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel







INTRODUCTION

The Veteran served on active duty from March 1986 to July 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In an April 2010 Remand, the Board observed that the Veteran had indicated that she wished to receive a hearing, but had not been afforded a hearing. The claims were remanded, without adjudication, for appropriate corrective action pursuant to 38 C.F.R. §§ 20.700, 20.704(a) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

VA has made multiple attempts to provide the Veteran with a medical examination to determine the nature and etiology of her bilateral fifth toe disorders. In each instance, the Veteran has either failed to appear or indicated that she could not appear due to transportation problems. Days prior to the most recent missed examination scheduled for February 1, 2013, the Veteran called VA and attempted to reschedule the appointment. 

In letters dated in August 2013 and October 2013, the Veteran indicated that she could not attend the February 1, 2013 appointment as it was scheduled for 8:00 a.m. The Veteran indicated that she was dependent on the Disabled American Veterans (DAV) Transportation Services for transportation to the Hampton VA Medical Center (VAMC) and that they would not provide transportation for an 8:00 a.m. appointment. The Veteran indicated that she needed for VA to schedule the examination appointment for 9:00 a.m. to ensure that she could make the appointment.

The Veteran appears to have requested another rescheduling of an examination without further action by the RO. In these circumstances, the Board will direct another attempt to reschedule her for an examination. 

However, given the history of this matter, the Board ADVISES THE VETERAN THAT IT IS HER RESPONSIBILITY TO REPORT FOR THE EXAMINATION. The Veteran is specifically advised that, under 38 C.F.R. § 3.655 (2012), when a claimant fails to report for an examination scheduled in conjunction with a claim such as this, the failure often results in the denial of the claim. The Veteran is advised to arrange transportation for the examination once notified of the time and date, and to appear at the examination. The Veteran's failure to find or procure transportation to allow her to appear at an examination scheduled as a result of this Remand may result in a finding of insufficient cause for failing to cooperate, and may lead to the denial of the claim without further action. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination, at the Hampton VA Medical Center, to determine whether a current bilateral fifth toe disorder is related to the Veteran's active duty service. 

In scheduling this appointment, the AMC/RO should make reasonable attempts to accommodate the Veteran's scheduling requirements, to include scheduling the examination for 9:00 a.m.

The AMC/RO should put all notification regarding this examination appointment in written form and associate it with the claims file. 

If the Veteran needs to have the appointment rescheduled, she must show good cause as to the reason for the rescheduling. The Veteran's failure to find or procure transportation to allow her to appear at an examination scheduled as a result of this Remand will not be considered good cause for the rescheduling of the appointment or for the Veteran's failure to appear.

The following considerations will govern the examination: 

a. The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any reports generated. 

b. After reviewing the claims file, the examiner must provide an opinion as to whether it is least as likely as not the Veteran has a fifth toe disorder as the result of her active duty service. 

c. Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following: 

i. April 1986 service treatment record reflecting corns on the bilateral fifth toes and that the Veteran was provided with a chit for wider boots. 

ii. The Veteran's many lay statements regarding her claimed toe disorders. 

iii. The March 1996 private treatment record noting hyperkeratosis on the right fifth toe.

iv. The September 2003 private treatment note diagnosing bilateral fifth toe disability. 

d. A rationale, referring to the pertinent evidence of record, must be provided for any findings rendered. All clinical findings should be reported in detail and correlated to a specific diagnosis. 

e. If the examiner is unable to state an opinion as to whether or not any current fifth toe disability, specifically (noting that the treatment record reflects calluses on other toes of the feet, but the Veteran only has claimed entitlement for corns on the fifth digits), is likely the result of service without resorting to speculation, he or she must so indicate and explain why. 

f. If the examiner is not a physician, the report must be reviewed and signed by a physician. 

2. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner (and reviewing physician, if any) for corrective action. 

3. Thereafter, consider all of the evidence of record and re-adjudicate the Veteran's claims. The Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


